Citation Nr: 1024526	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In October 2009, the Veteran provided 
testimony before the undersigned at a videoconference 
hearing; a transcript of that hearing is of record.  In 
December 2009, the Board remanded the issue on appeal for 
additional development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

During the appeals period, the Veteran's PTSD has not been 
manifested by occupational and social impairment with 
occasional decreased work efficiency and intermittent periods 
of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of February 22, 2008, the date 
of his claim, and an initial 10 percent rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  


Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
psychiatric examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Evaluation of PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the August 2008 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from February 22, 2008.  

The Veteran's service-connected PTSD is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The current 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.

On VA examination in July 2008, the Veteran reported that he 
worked for a telephone company for 30 years after service and 
retired in 1999.  He mostly worked by himself, but near the 
end of his time had some supervisory responsibility which 
caused some conflicts.  The Veteran had been married to the 
same woman since 1969.  He described the relationship as 
"rocky," but noted that it had improved somewhat in the 
past year after he started taking antidepressants.  The 
Veteran reported that he had some friends, mostly all 
veterans.  He liked to fish, hunt, walk, take photographs, 
and take naps in the afternoon.  The Veteran described 
himself as a "my way or the highway" type of personality, 
and stated that he had often been angry and unhappy.  Being 
on antidepressants had made him somewhat mellower.  

On examination, he was oriented times three, quite 
cooperative, pleasant, and highly intelligent.  He spoke in a 
matter of fact manner and appeared calm and collected.  His 
mood was okay and affect was congruent with his mood.  
Thinking was clear, coherent, and goal directed.  The Veteran 
exhibited no delusions.  Abstract thinking, memory, insight 
and judgment were all good.  Psychological testing was 
consistent with a diagnosis of PTSD.  The diagnoses were 
chronic depression (dysthymia), PTSD, and alcohol dependence 
in full remission.  The examiner assigned a GAF score of 65.  
The examiner stated that the Veteran was retired, but in the 
past had not called in sick or been absent due to PTSD-
related issues.  The examiner noted that it was difficult to 
separate the affects of the PTSD versus the depression on the 
Veteran's functioning, but did note "occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress and symptoms 
controlled by continuous medication."

A March 2009 treatment record noted increased depression 
symptoms related to the Veteran's wife being recently 
diagnosed with uterine cancer.  An October 2009 treatment 
record noted that the Veteran's wife had died three weeks 
earlier; he was described as "coping okay" with the loss, 
but described some increase in PTSD symptoms.  A January 2010 
treatment record noted the Veteran had regrets and guilt 
associated with his marriage.  He was grieving and dealing 
with PTSD symptoms.

The Veteran has submitted written statements from his 
deceased wife, his stepdaughter, and a former supervisor.  
These attest to the difficulties he has had with 
interpersonal relationships over the years, including verbal 
abuse, throwing things, and other problems with anger.

On VA examination in February 2010, the Veteran reported that 
he had retired in 1999 after 30 years with the telephone 
company.  He reported that he had done well and had a good 
supervisor.  The Veteran noted that he lasted for 30 years on 
the job and "did not have any complaints."  He noted that 
his wife of 40 years had died last year and that he had been 
depressed.  He had a few friends and liked to fish and hunt.  
He lived an small town and it was not easy to make new 
friends.  The Veteran reported that he spent a lot of time on 
the internet, and sometimes visited family and other 
veterans.  The Veteran stated that he was dealing with his 
wife's death and taking Celexa.  The medication had curbed 
his anger for awhile but now the anger was returning.  He 
stated that his wife left him many times due to verbal abuse 
and that he had not spoken to his brother in 15 years.  He 
had trouble getting along with people due to his "my way or 
the highway" attitude.  The Veteran denied suicidal 
ideation.  He described worsening insomnia but denied 
hypervigilance.  Fireworks did not bother him.  

On examination, the Veteran was alert and oriented times 
four.  He was pleasant, cooperative, calm, and casually 
dressed.  His speech and thinking were clear, coherent, and 
goal-directed.  The Veteran's memory was intact and there 
were no loose associations or pressured speech.  His 
concentration, insight, and judgment were fair.  There were 
no delusions or psychoses.  The diagnoses were PTSD, mild, 
stable; and adjustment disorder with depression secondary to 
wife's death (bereavement).  The GAF score was 65.  The 
examiner stated that the Veteran had worked and been married 
for many years.  Now that his wife was deceased he felt that 
he could have treated her better.  The examiner felt this 
could be a bereavement process; regretting the way he treated 
her is "more genuine than PTSD related."  The examiner 
stated that the "difference in his total functionality has 
been reduced due to his added stress due to wife's death and 
depression not PTSD."  The examiner noted that mental 
disorder symptoms related to the Veteran's depression 
required continuous medication and some ongoing individual 
therapy.  In an addendum to the examination report completed 
nine days later, the examiner stated that the Veteran had had 
no resurfacing of PTSD symptoms and was "adjusting very well 
to his life as he has in the past."

In a written statement dated in March 2010 the Veteran took 
issue with some statements of the February 2010 VA examiner.  
Specifically, he managed to remain employed for 30 years only 
by taking jobs no one else wanted and by working in remote 
areas where he did not have to interact with others; his 
increased PTSD symptoms predated his wife's illness and 
death; he had only one friend in the town where he lived and 
five in the state of Wyoming; when hunting or fishing he 
tried to avoid areas where other people would be; he had 
problems with road rage and with his short term memory; and 
he thought about Vietnam daily.

Based on a review of the evidence of record, lay and 
clinical, assignment of a rating in excess of 10 percent is 
not warranted.  The outpatient treatments of record have 
largely focused on his symptoms of depression related to his 
wife's illness and death.  The appellant's GAF scores of 65 
on both the July 2008 and February 2010 VA examinations are 
indicative of mild symptoms, and the February 2010 VA 
examiner specifically described the Veteran's PTSD as mild 
and stable.  

The July 2008 VA examiner specifically described 
"occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress and symptoms controlled by continuous medication."  
Those are criteria specific to the current 10 percent rating.  

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The Veteran has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he might have some difficulty at times in 
adapting to stressful circumstances and problems maintaining 
effective relationships, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  The 
evidence of record does not establish that he has 
demonstrated such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions or recent events) as a result of his service 
connected PTSD as opposed to his nonservice connected 
adjustment disorder and depression.  

Notwithstanding the above discussion, an increased evaluation 
for the PTSD disability could be granted if it were 
demonstrated that that particular disability presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Given the Veteran's complaints, the 
Board has considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the Veteran has not required any 
hospitalizations for the service-connected PTSD disability at 
issue, and that the manifestations of that disability are not 
in excess of those contemplated by the currently assigned 10 
percent rating.  Furthermore, there is no indication in the 
record that the average industrial impairment from the PTSD 
disability would be in excess of that contemplated by the 
assigned 10 percent rating.  The Veteran is currently 
retired, however the effect of his PTSD symptoms on his 
employment outlook as described by the VA examiners coincide 
with the current schedular rating.  "If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the PTSD disability presents 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for psychiatric 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in regard to the PTSD 
disability.  The Veteran has not required any hospitalization 
this disability, and he has not offered any objective 
evidence of any symptoms due to the PTSD disability that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating for the PTSD disability is not warranted in this case.   

In this case, the reported symptomatology of the PTSD 
disability fits squarely within the relevant rating scheme 
for psychiatric disabilities.  In short, the rating criteria 
contemplate not only the Veteran's symptoms but the severity 
of the disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the PTSD 
disability.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that his PTSD disability has been more 
severe than the assigned disability rating reflects.  He 
maintains that he experiences problems that are due to the 
PTSD disability.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the PTSD disability 
on appeal.  The lay statements have been considered together 
with the probative medical evidence clinically evaluating the 
severity of the PTSD disability symptoms.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider the overall industrial impairment due to his various 
psychiatric illnesses, including differentiating that 
attributable to the nonservice connected 
depression/adjustment disorder.  

The preponderance of the most probative evidence does not 
support assignment of any higher rating  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 10 
percent for PTSD under the schedular criteria, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD disability.  
As reflected in the decision above, the Board has not found 
variation in the appellant's symptomatology or clinical 
findings for the PTSD disability that would warrant the 
assignment of any staged rating for that condition.  Based 
upon the record, the Board finds that at no time during the 
claim/appellate period has the PTSD disability on appeal been 
more disabling than as currently rated.


ORDER

An initial disability evaluation in excess of 10 percent for 
PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


